United States Court of Appeals for the Federal Circuit
                                                    Corrected: October 19, 2005
                                       04-1534


                          WARNER-LAMBERT COMPANY,

                                                      Plaintiff-Appellant,

                                           v.


                                  UNITED STATES,

                                                      Defendant-Appellee.



       Patrick D. Gill, Rode & Qualey, of New York, New York, argued for plaintiff-
appellant. With him on the brief were John S. Rode and Eleanore Kelly-Kobayashi.

       Bruce N. Stratvert, Attorney, International Trade Field Office, United States
Department of Justice, of New York, New York, argued for defendant-appellee. With
him on the brief were Peter D. Keisler, Assistant Attorney General, David M. Cohen,
Director; and Barbara S. Williams, Attorney in Charge, International Trade Field Office.
Of counsel was Beth C. Brotman, Attorney, Office of Assistant Chief Counsel, United
States Customs and Border Protection.

Appealed from: United States Court of International Trade

Senior Judge Thomas J. Aquilino, Jr.